Citation Nr: 0525153	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-23 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including due to inservice exposure to herbicides.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.

This case came to the Board of Veterans' Appeals (Board) from 
a December 2002 RO decision that denied the veteran's claim 
for service connection for diabetes mellitus, including due 
to inservice exposure to herbicides; and determined that new 
and material evidence had not been submitted to reopen the 
veteran's previously denied claims seeking service connection 
for a skin disorder and for hypertension.  The veteran filed 
a notice of disagreement in March 2003.  In July 2003, the RO 
issued a statement of the case, and later that same month, 
the veteran perfected his appeal herein.


FINDINGS OF FACT

1.  The veteran is not currently diagnosed to have diabetes 
mellitus.

2.  An unappealed RO decision, dated in January 1994, denied, 
in part, the veteran's claims for service connection for a 
skin disorder and for hypertension.

3.  An unappealed RO decision, dated in August 1998, found 
that new and material evidence had not been submitted to 
reopen the veteran's previously denied claims for service 
connection for a skin disorder and for hypertension.

4.  Evidence received since the August 1998 RO decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence does not raise a reasonable 
possibility of substantiating either of the veteran's claims.  



CONCLUSIONS OF LAW

1.  Claimed diabetes mellitus was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  New and material evidence has not been submitted 
sufficient to reopen a claim for service connection for a 
skin disorder, and the August 1998 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).

3.  New and material evidence has not been submitted 
sufficient to reopen a claim for service connection for 
hypertension, and the August 1998 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on each claim.  

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for certain chronic diseases, including 
diabetes mellitus and hypertension, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Historically, the veteran served on active duty in the Army 
from October 1967 to October 1970, including service in the 
Republic of Vietnam from March 1968 to March 1969.  The 
report of his enlistment examination, dated in September 
1967, noted essentially normal findings throughout.  A review 
of the veteran's service medical records revealed no 
treatment for or diagnoses of diabetes mellitus, a skin 
disorder or hypertension.  His separation examination, 
performed in June 1970, noted that his skin was normal.  The 
report also noted that his urinalysis was negative, and 
listed a blood pressure reading of 130/86.  A medical history 
report, completed at that time, denied any history of skin 
disease and high blood pressure.

A. Diabetes Mellitus, including due to Inservice Exposure to 
Herbicides.

The veteran is seeking service connection for diabetes 
mellitus.  He attributes this condition to his inservice 
herbicide exposure (including Agent Orange).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, including 
diabetes mellitus any time after service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The veteran served in Vietnam, and thus is presumed to have 
been exposed to Agent Orange.  Nonetheless, for the reasons 
to be discussed below, the veteran's claim herein must be 
denied.

Service connection may only be established if there is a 
current disability. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
support of his claim, the veteran has alleged receiving post 
service medical treatment from a variety of sources, 
including both private and VA treatment providers.  Although 
the RO has obtained all of the records identified by the 
veteran, a review of these record fails to reveal a diagnosis 
of or treatment for diabetes mellitus.  Thus, his claim for 
service connection for diabetes mellitus must be denied.  

As the preponderance of the evidence is against the claim for 
service connection for diabetes mellitus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

New and Material Claims

The veteran's claim for service connection for a skin 
disorder; and for service connection for hypertension were 
previously denied by the RO in a January 1994 rating 
decision.  Notice of this decision was sent to the veteran 
that same month, and he did not file an appeal.  Accordingly, 
this decision is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

In February 1998, the veteran sought to reopen his claims for 
service connection for a skin disorder and for hypertension.  
In August 1998, the RO issued a decision which determined 
that new and material evidence had not been submitted to 
reopen the veteran's previously denied claims.  The veteran 
was provided notice of this decision that same month, and he 
did not file an appeal.  

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was revised, effective August 29, 2001.  This new 
regulation provides:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  This latest definition of new 
and material evidence applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001; 
thus it applies to the instant application to reopen, which 
was received by the RO in August 2002.  66 Fed. Reg. 45620 
(2001).  

As for his original claim for service connection for a skin 
disorder, the RO's January 1994 decision denied service 
connection for this condition indicating that there was no 
treatment for a skin disorder shown during service, and that 
there was no evidence of a current skin disorder as well.  

As for his claim for service connection for hypertension, the 
RO's January 1994 decision concluded that there was no 
inservice treatment for this condition.  The decision also 
noted that a post service diagnosis of hypertension was not 
shown until 1990, thirty years after the veteran's discharge 
from the service, and there was no evidence linking this 
condition to his active duty service.

Evidence in the claims folder at the time of the January 1994 
RO decision included the veteran's service medical records, 
which have been briefly summarized above.

In support of his claim to reopen, the veteran has 
identified, and the RO has obtained, medical treatment 
records from a variety of sources, including both VA and 
private medical treatment providers.  While these treatment 
records may be new, they are not material to the issues 
herein, and thus they do not raise a reasonable possibility 
of substantiating either claim for service connection.  38 
C.F.R. § 3.156.

As for his skin disorder, a review of the veteran's complete 
claims file fails to reveal any treatment for or diagnosis of 
a skin disorder.  Service connection may only be established 
if there is a current disability. Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Accordingly, the additional evidence is not 
material to the issue of service connection for a skin 
disorder.

As for his claim seeking service connection for hypertension, 
the newly submitted medical evidence does exhibit ongoing 
treatment for hypertension.  However, none of this evidence 
is dated prior to 1990, and none of this medical evidence 
suggests a link between current hypertension, and the 
veteran's military service, many years earlier.  As such, 
this evidence is not material to the issue of service 
connection for hypertension.

While these treatment records may be new, they are not 
material to the issues herein, and thus they do not raise a 
reasonable possibility of substantiating either claim for 
service connection.  38 C.F.R. § 3.156.

The veteran also has submitted statements and argument in 
support of his claims to reopen.  A review of these 
statements, however, fails to reveal any new contentions 
herein.  These statements are deemed to be cumulative and 
redundant of his prior allegations, and thus not new 
evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
It is not material evidence since it does not raise a 
reasonable possibility of substantiating the claim.  

The Board concludes that new and material evidence has not 
been submitted since the August 1998 RO decision.  Thus, the 
decision remains final, and the appeal is denied.

Veterans Claims Assistance Act of 2000

The Board must also address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, initial VCAA notice was provided to the 
veteran in September 2002, prior to the initial AOJ decision.  
This letter advised the veteran of the first, second and 
third elements required by the Pelegrini II Court as stated 
above.  In addition, he was specifically told that it was his 
responsibility to support his claims with appropriate 
evidence.  The Statement of the Case and Supplemental 
Statement of the Case also notified the veteran of the 
specific reasons why his claims were denied, and the 
information and evidence needed to substantiate each claim. 

Although the September 2002 VCAA notice letter provided to 
the veteran did not specifically contain the fourth element 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds this element has 
nevertheless been met in this case through the rating 
decision, statement of the case, and supplemental case issued 
herein.  Moreover, in November 2004, the veteran submitted a 
statement specifically indicating that he had no additional 
evidence to submit in support of his claims herein.  
Therefore, the Board finds that the veteran
has been notified of the need to provide such evidence.  VA 
has, therefore, complied with the VCAA notice requirements.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  Although complete notice was provided to the veteran 
after the initial adjudication, he has not been prejudiced 
thereby.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  In addition, the actions 
taken by VA have essentially cured the error in the timing of 
notice (i.e., VCAA compliant notice with subsequent VA 
process).  The Statement of the Case and Supplemental 
Statement of the Case issued herein contained the complete 
text of 38 C.F.R. § 3.159.  Under these circumstances, the 
Board is satisfied that any error in timing of the notice was 
harmless.  

With respect to VA's duty to assist, it appears the RO has 
obtained all of the medical treatment records identified by 
the veteran.  VA is only required to make reasonable efforts 
to obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  In this case, however, there are no medical 
treatment records indicating that the veteran has been 
diagnosed with diabetes mellitus, and a VA examination is not 
warranted until a previously denied claim has been reopened 
by new and material evidence.  Thus, the Board finds that VA 
has satisfied the duty to assist the veteran.  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


 
ORDER

Service connection for diabetes mellitus is denied.

The application to reopen the claim for service connection 
for a skin disorder is denied.

The application to reopen the claim for service connection 
for hypertension is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


